Citation Nr: 1201437	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure (hypertension). 

2.  Entitlement to service connection for a back and spine disorder, to include arthritis. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for bilateral flat feet (pes planus). 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a psychiatric disorder, to include depression. 

7.  Entitlement to a compensable rating for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas which denied the enumerated issues.  

The Veteran testified before the undersigned Veteran's Law Judge at a hearing held at the RO in November 2011.  A transcript of the hearing is associated with the claims file.

An issue of service connection for a right knee disorder was removed from appellate consideration following a grant of service connection for a right knee patellofemoral syndrome by an April 2010 Decision Review Officer decision.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction(AOJ) via the Appeals Management Center (AMC), in Washington, DC.

A review of the electronic folder discloses no additional evidence pertinent to the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that hypertension was not manifested during service, nor was it manifest to a compensable degree within a year of discharge; nor has it been shown to be causally related to any aspect of service. 

2.  The preponderance of the evidence reflects that a preexisting scoliosis noted on entry was not aggravated by service, nor was a back or spine disorder other than scoliosis shown to be manifested during service, nor was one caused by arthritis being manifest to a compensable degree within a year of discharge; nor has it been shown to be causally related to any aspect of service. 

3.  The preponderance of the evidence reflects that left knee complaints treated in service were acute and transitory, and a left knee disorder is not currently shown.

4.  The preponderance of the evidence reflects that a preexisting pes planus noted on entry was not aggravated by service, and a bilateral foot disability is not currently shown.

5.  The preponderance of the evidence reflects that sleep apnea was not manifested during service, nor has it been shown to be causally related to any aspect of service. 



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  A back/spine disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

3.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

4.  Bilateral pes planus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

5.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304. (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, the Veteran's claim for service connection for enumerated issues 1-5 was received in July 2007, and a duty to assist letter was sent in August 2007 prior to the April 2008 adjudication of the claim on the merits.  The July 2007 letter described the evidence necessary to substantiate a claim for service connection, VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained and associated with the claims file.  While there is evidence of a possible mental status evaluation (psychiatric evaluation) missing from the claims file, such a report is not pertinent to these issues 1-5 on appeal which do not pertain to a psychiatric disorder.  

VA and private medical records were obtained.  The Veteran also provided testimony at a Travel Board hearing held in November 2011.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran was provided with examination of his spine in January 2010, which included review of the pertinent evidence and examination of the Veteran.  Examination is not shown to be necessary for the remaining issues where the preponderance of the evidence is against granting service connection for these issues.  In short, records of medical treatment during service ending in 1985, the 1985 report of examination prior to separation, and the 1985 report of medical history do not show any complaints or findings indicative of hypertension, a left knee problem, sleep apnea, or an increase in severity of a bilateral foot disorder.  Such problems were not shown in medical evidence until after 2000 and an examination to afford an opinion as to whether such conditions are related to undocumented reports 15 years earlier would amount to only speculation.

Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   Here, with regard to the hypertension, left knee problem, sleep apnea, and foot disorder, element (2) is missing; for these conditions, there is no evidence establishing that an event, injury, or disease occurred in service or within the presumptive period.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claims for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection-General Considerations and Analysis 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, and hypertension when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption. 38 U.S.C.A. §§ 1111 , 1137 (West 2002).  Moreover, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court found that, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  When a preexisting defect is noted on entry to service, there is no need to address whether the presumption of soundness is rebutted in this instance for this particular disorder.

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c) , 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service. VAOPGCPREC 82-90. 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95   (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994). 

The Veteran, as a lay witness, can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Service Connection for High Blood Pressure -Factual Background and Analysis

Service treatment records revealed normal cardiovascular examination on the December 1981 entrance examination with a blood pressure of 124/60.  He denied a history of high or low blood pressure in the accompanying report of medical history.  His June 1983 entrance examination likewise revealed normal cardiovascular findings with a blood pressure of 120/80 recorded.  Again the report of medical history was negative for history of high or low blood pressure.  The service treatment records are negative for any evidence of high blood pressure.  In July 1985 when he was treated for chest pain that was diagnosed as chostochrondritis, his blood pressure was 124/70.  His August 1985 separation examination revealed normal cardiovascular findings, with a blood pressure of 120/78.

There is no evidence of high blood pressure being manifested within one year of discharge from service.  The Veteran's July 2007 claim stated that this condition began around January 2004. 

Post service VA treatment records from 2005 to 2006 showed that on treatment in February 2005 for problems swallowing and breathing, his blood pressure was 144/85.  In August 2006 his blood pressure was 149/90.  He was noted to have hypertension, along with obesity and hyperglycemia.  The assessment was hypertension.  Ongoing problems with hypertension are shown in records from 2007, with readings in August 2007 shown to be 140/90, 138/90, and 157/92.  He was noted to have hypertension for a few months.  He was advised to go on a low salt diet.  He was assessed with hypertensive vascular disease.  He was noted to have poor follow-up and poor compliance.  

None of the records suggest that the Veteran's hypertension was related in any way to service.  

The Veteran testified at his November 2011 hearing that he did not have problems with high blood pressure prior to service.  He referenced having problems sleeping in 1985, appearing to try to link this with his hypertension.  He indicated that he did not seek treatment for high blood pressure until sometime after 2000.  Testimony at p. 7-8.

Based on a review of the foregoing the Board finds that service connection is not warranted for hypertension.  There is no evidence of hypertension shown in service, and the Veteran has not reported that he had a definite diagnosis of hypertension during service.  In fact, the Veteran specifically stated on his claim for service connection that his hypertension began in January 2004, and he indicated in his hearing testimony that he began treating for this condition after 2000.  

The Board cannot ignore the fact that there is no evidence of a diagnosis of, or findings consistent with hypertension until August 2006.  The Veteran as a lay person is competent to report as to the nature, severity and frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 465,474 (1994).  Here, however, the Veteran himself is not reporting that he had any symptoms until after service, but appears to be attempting to provide a nexus opinion linking his hypertension to subjective sleep complaints in service.  He is not shown to be competent to provide such a medical nexus opinion.  

In this case, the Veteran has currently diagnosed hypertension, but the evidence of record is against a finding that this condition is related to service.  There is also no evidence of hypertension being manifested within one year after service, thus service connection on a presumptive basis is not warranted.  

The preponderance of the evidence is against the Veteran's claim for service connection.  Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 

B.  Service Connection for a Back Disorder -Factual Background and Analysis

Service treatment records reveal that on entrance examination in December 1981, the Veteran had a slight scoliosis noted, but otherwise had a normal back.  He denied a history of recurrent back pain, arthritis, or other bone or joint problems in the accompanying report of medical history.  His June 1983 entrance examination revealed a normal back examination, and his report of medical history revealed a negative history for recurrent back pain or any other bone or joint problems pertaining to his spine.  Service treatment records do reveal one instance of treatment for back pain in September 1985.  This two-day history of back pain was accompanied by symptoms of nausea and abdominal cramps.  There was no fever, no pain referred down to the legs, and no history of direct trauma in the past.  He had no other symptoms and was not given a diagnosis.  Thereafter, there is no subsequent problem with the back shown in service.  His July 1985 separation examination showed normal findings for his spine and he denied recurrent back pain, arthritis or any other bone or joint problems pertaining to his spine.  

On his July 2007 claim, the Veteran stated that he his back problems began around January 2004. 

Low back problems are not shown until 2007.  Of note, his back's curvature was described as normal in an August 2006 first visit examination, which also noted no evidence of pain on pressure along the thoracolumbar spine, and no spasm.  In August 2007 he was seen for complaints that included back pain, with no physical examination of the back shown, but a diagnosis that included scoliosis.  Other notes from August 2007 also noted complaints of low back pain.
  
A January 2010 VA examination of the spine included review of the claims file and examination of the Veteran.  His problem was described as an arthritic condition of the spine.  He gave a date of onset in 1985.  He reported low back pain after military training.  The course since onset was progressively worse.  He currently treated with medications.  Symptoms included pain, fatigue and decreased motion.  His back pain was accompanied by weekly flare-ups that lasted for hours.  X-ray showed minor osteophytic spurring indicating minimal degenerative changes throughout the lumbar area, but otherwise normal.  The diagnosis was minor osteophytic spurring with minimal degeneration of the lumbar spine.  The examiner opined that it was less likely than not  that this problem was caused by or as a result of the episode of back pain reported in service.  That inservice back pain was accompanied by abdominal symptoms and nausea.  The possibility of this being a kidney stone treated in service was raised.  The examiner reviewed the medical records in support of this opinion included the September 1985 service treatment record with a chief complaint of back pain associated with cramps and nausea, without direct trauma, and no radiation of pain to the legs.  The separation examination was noted to have been significant for the Veteran denying any recurrent back pain.  The examiner did not remark on the scoliosis noted prior to entry. 

The Veteran testified at his November 2011 Travel Board hearing saying that scoliosis was noted on entry into service, but he otherwise had no problems with his back.  He described working as a supply clerk, but also related that he engaged in rigorous training, marching everywhere on uneven terrain, carrying rucksacks.  He said his back was worsened since 1985 when he got out of service.  Now he had arthritis and scoliosis.  He treated with Tramadol and Percocet.  He described pain from the center of his back into his hip bones.  He described always having had a back problem ever since service.  However he admitted not treating the back until sometime after 2000.  Testimony at p. 8-10.

None of the evidence indicated whether the preexisting scoliosis was congenital in nature.  

Based on a review of the foregoing the Board finds that service connection is not warranted for a back disorder.  The lone instance of back pain complaints treated in service was shown to be for complaints of pain, accompanied by other complaints such as nausea and abdominal cramps.  There was no history of trauma, no actual back disability diagnosed, and no subsequent medical evidence of back problems in service.  

There is also no objective evidence that his preexisting scoliosis, noted on entry, was aggravated by service.  The evidence, both during service and post service, reflects that any scoliosis disability underwent no increase in severity.  While the Veteran alleged that his physical training, with carrying heavy packs over rough terrain either caused or aggravated his back disability, there is no evidence on file to indicate that any inservice back pain was more than transient.  As noted above a back disorder was not shown or treated until many years after service.  The preponderance of the evidence does not reflect the presence of his current back disability until many years post service.  The Veteran specifically stated on his claim for service connection that his current back disorder began in January 2004, and he testified that he did not treat for this condition until sometime after 2000.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).  Here, the bulk of the evidence reflects no increase in severity during service of any disability due to scoliosis.  Furthermore, there is no evidence of superimposed injury during service affecting the scoliosis.  In fact, scoliosis was not noted to be present again until August 2007, more than 20 years after service.  Clearly, the evidence of record is against a finding of any inservice aggravation of the preexisting scoliosis.

Likewise, there is no evidence on file supporting the contention that the Veteran's current back disorder began during a period of service ending in 1985.  The Board cannot ignore the fact that there is no evidence of a diagnosis of, or findings consistent with a chronic disability of the lumbar spine until August 2007.  The Veteran as a lay person is competent to report as to the nature, severity and frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 465,474 (1994).  He is not shown to be competent to provide a medical nexus opinion or medical diagnosis.  As far as his contentions of continuity of symptoms from service, his credibility is adversely affected by the lack of medical evidence of any back problems for years after service, as well as the contradictory statement he himself made when stating the time of onset in his claim for service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7   (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

In addition to the scoliosis (which is not shown to have increased in severity during service or have otherwise been aggravated by service), the Veteran is also currently diagnosed with degeneration of the lumbar spine, diagnosed in the January 2010 VA examination.  The evidence of record is against a finding that this condition is related to service.   There was no inservice injury.  There is also no evidence of arthritis being manifested within one year after service, thus service connection on a presumptive basis is not warranted.  There is no arthritis for years after service and there is no medical evidence linking the condition to service.  To the contrary, the single medical opinion regarding this issue is against the claim.  As discussed above, the 2010 VA examiner reviewed the evidence of record, including the single report of treatment for back pain in 1985, and opined that it was less likely as not that the Veteran's current arthritic spine condition was caused by or a result of that inservice incident.     

The preponderance of the evidence is against the Veteran's claim for service connection.  Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 

C.  Service Connection for a Left Knee Disorder -Factual Background and Analysis 

Service treatment records revealed normal extremities on the December 1981 entrance examination.  The Veteran denied a history of trick or locked knee , or other bone or joint problems in the accompanying report of medical history.  His June 1983 entrance examination likewise revealed normal findings of the extremities.  Again the report of medical history was negative for history of trick or locked knee or for any other bone or joint problems pertaining to his knee.  

Service treatment records do not document an injury to the left knee or treatment for any left knee complaints.  Review of the service treatment records reveals a good deal of treatment for a right knee injury.   A Screening Note of Acute Medical Care showed that the Veteran was seen on February 11, 1985 one day after striking his knee on a coffee table.  While the chief complaint is reported by the screener as "much pain in L knee", the Board finds it pertinent that all of the subjective findings reported on the Record of Acute Medical Care (on the reverse of the Screening Note) by the examiner, and all the objective findings itemized on objective examination, refer to the right knee.  Specifically, the examiner reported a subjective history of a 21 year old black male striking his "R knee" on a coffee table 24 hours ago.  The examiner again noted "R knee" when reporting objective findings such as positive infrapateller swelling, no effusion, etc.  The assessment was contusion.  Reading this document as a whole, it appears clear that the screener mistakenly identified the injured knee as the left knee, when in actuality the injured knee was the right knee.  This conclusion is bolstered by evidence from another service treatment record showing follow-up treatment for the knee injury dated February 20, 1985.  This second Screening Note of Acute Medical Care identified the chief complaint as "R knee problem".  On the reverse of this is the Record of Acute Medical Care noting a subjective history of a 21 year old black male with "R knee pain" after banging his knee against a coffee table about seven days ago.  Objective findings included "R MCL/ACL stable/intact".  Reading these two records together, it is clear that the February 1985 knee injury and treatment involved the right knee and not the left.  Additional right knee problems are shown in June 1985 service treatment records, and the Veteran is currently service connected for a right knee disorder.  

The file contains no record of any complaints or findings involving the left knee.  The veteran's separation examination of July 1985 revealed normal extremities and his report of medical history was again negative for any significant orthopedic problems referable to his left knee, including no history of trick/locked knee.  

In his July 2007 claim, the Veteran stated that his left knee problems began around January 2004.  An August 2006 VA new patient visit record showed no abnormal findings for the extremities, with good range of motion of all joints.  None of the treatment records or VA examination reports subsequent to service shows any evidence of treatment for or complaints of a current left knee disability.  The January 2010 VA joints examination is noted to have focused entirely on the right knee, with no reference made to the left knee.  

The only evidence of possible left knee problems comes from the Veteran's November 2011 testimony, wherein the Veteran testified that he had problems with his left knee, due to physical training and carrying heavy weapons on rough terrain.  He indicated that he first treated for his left knee sometime after 2000, the same time he sought treatment for his other medical problems.  He denied current medical treatment for his left knee.  He reported the left knee gives out, but he used no knee brace or orthotics.  He reported being diagnosed with arthritis.  Testimony at 11-13.

Based on a review of the foregoing the Board finds that service connection is not warranted for left knee problems.  As discussed above, the single reference to L knee pain in one service treatment record is an error as the screener should have properly identified the injured knee as the right knee.  There is no evidence of left knee problems in service or at separation.  Clinical evaluation on the examination prior to discharge showed that the lower extremities were found to be normal.  The Veteran did not report any problems with the left knee on his report of medical history.  In fact, he indicated that he did not have a trick or locked knee.  Also standing against the claim is the fact that there is no post service evidence of treatment for left knee problems until years after service.  In fact, the Veteran specifically stated on his claim for service connection that his left knee problems began in January 2004. During his hearing, he indicated that he began treating for this condition after 2000.  Finally, weighing against the claim is the lack of any evidence of a current disability of the left knee.  For these reasons the claim must be denied.

While the Veteran may believe he has a left knee disorder due to service, the evidence is against his claim.  His statements as to diagnosis and etiology of any knee problem are not competent medical evidence.  The Veteran as a lay person is competent to report as to the nature, severity and frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 465,474 (1994).  He is not shown to be competent to provide such a medical nexus opinion or diagnosis.  

The Board finds that there has been no medical evidence submitted that would tend to show a current disability of the left knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a current disability, there can be no valid claim.)  The only evidence favoring the claim is in statements from the Veteran himself, where he appears to allege continued symptoms in statements and testimony attached to his appeal.  The Board finds that such history is substantially rebutted by the complete lack of pertinent evidence and the complete absence of medical evidence showing continued symptoms after he left active service.  See Buchanan, supra.  Additionally, the Veteran has given conflicting accounts as to when his left knee problems began.  Either his credibility or his accuracy as a historian is unstable.  

The preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 

D.  Service Connection for Bilateral Pes Planus -Factual Background and Analysis 

Service treatment records revealed evidence of pes planus, asymptomatic on the December 1981 entrance examination.  The Veteran denied a history of foot trouble, or other bone or joint problems in the accompanying report of medical history.  His June 1983 entrance examination likewise revealed findings of pes planus.  Again the report of medical history was negative for history of foot trouble.  A March 1984 record which addressed complaints of right leg pain and ankle pain was otherwise silent for any findings regarding the feet.  In September 1984 he was seen for an injury to the right foot caused by a nail times one day.  The wound was painful to touch.  He was assessed with nail wound, right foot, with no drainage.  No mention was made as to the pes planus.  No subsequent evidence of treatment for any foot problems are shown in the service treatment records.  His separation examination of July 1985 showed normal feet and the accompany report of medical history was negative for foot trouble.   

The Veteran's July 2007 claim stated that his foot problems began around January 2004.  None of the post service VA records which show treatment for other medical problems from 2005, 2006 and 2008 show any complaints of, or treatment for any foot problems.  

The only evidence of foot problems shown post service is from the Veteran's hearing testimony in November 2011.  He testified that he had flat feet noted on entry and that he started having problems in the service, but was never issued shoe inserts.  He denied any treatment for foot problems until sometime in the 2000's.  He only received pain pills for treatment.  Testimony at 15-16.

None of the evidence indicated whether the preexisting pes planus was congenital in nature.  

Based on a review of the foregoing the Board finds that service connection is not warranted for pes planus.  There is no objective evidence that the Veteran's  preexisting pes planus, noted on entry, was aggravated by service (to include by a superimposed injury).  As this was noted on entry there is no need to address the presumption of soundness.  The evidence, both during service and post service, reflects that this disability underwent no permanent increase in severity.  While there was evidence of a nail injury to the right foot in service, this appears to have been acute and transitory and resolved without residuals, with no mention made as to his pes planus condition whatsoever in the service treatment records other than the entrance examinations.  Any pes planus the Veteran may have had on entrance is not shown to have increased in severity during service.  

There is also no evidence of a diagnosis of, or findings consistent with a pes planus disability shown in the post service medical records.  Treatment records from the VA facility in El Paso show no complaints or findings indicative of a current problem with pes planus, much less aggravation of pes planus during service.  

The Veteran as a lay person is competent to report as to the nature, severity and frequency of his symptoms.  See Layno, supra.  He is not shown to be competent to provide a diagnosis of any current disorder or a medical opinion that his current disability is due to service.  As far as his contentions of continuity of symptoms from service, and inservice aggravation of symptoms, his credibility is adversely affected by the lack of medical evidence of any foot problems shown after service.  See Buchanan, supra.  The Board finds that there has been no medical evidence submitted that would tend to show a current disability of pes planus.  See Brammer supra, (stating that in the absence of proof of a current disability, there can be no valid claim.)  

In short, there is no evidence showing any increase in the severity of the Veteran's pes planus during service, there is no evidence of treatment for the condition since separation in 1985, and there is no evidence showing a current pes planus disability today.  The preponderance of the evidence is against the Veteran's claim for service connection.  Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 

E.  Service Connection for Sleep Apnea -Factual Background and Analysis 

Service treatment records revealed normal examination of the nervous system, pulmonary system and ears, nose and throat on the December 1981 entrance examination.  The Veteran denied a history of sleep problems in the accompanying report of medical history.  His June 1983 entrance examination likewise revealed normal findings of the nervous system, pulmonary system and ears, nose and throat.  Again the report of medical history was negative for history of sleep problems.  Service treatment records and examinations prior to separation show no complaints or findings indicative of sleep apnea.

In his July 2007 claim, the Veteran reported that his sleep apnea began around January 2004.  

Post service records reveal that in February 2005, the Veteran was seen for sore throat, facial swelling, and problems swallowing and breathing, but did not actually endorse a sleep apnea, although he feared going to sleep.  He was eventually diagnosed with a tonsilar abscess.  An August 2006 new first visit record addressed follow up for obesity and sleep apnea, but made no further findings regarding this condition.  Other VA treatment records that noted sleep apnea included an August 2007 mental health intake appointment for complaints of depression.  He was noted to endorse many symptoms consistent with sleep apnea.  These included excessive daytime sedation, snoring loudly and periods of apnea witnessed by his roommate.  He also reported 2 car accidents in 2003 due to falling asleep while driving.  He also would fall asleep during the day, and lost his job because of this.  The rest of the examination addressed mental health complaints, but recommended he have a sleep apnea consult before considering further mental health treatment.  The assessment included major depressive disorder due to sleep apnea versus substance induced mood disorder.  Other VA records from August 2007 noted problems with insomnia.  

In testimony during his 2011 Travel Board hearing the Veteran stated that he first noticed this problem around 1985.  He stated there was no treatment on active duty for sleep apnea, but everyone called it a snoring condition.  He said people could hear him snoring through walls.  He also said he would stop breathing then catch his breath.  He reported a current diagnosis of sleep apnea and indicated that he has been issued a CPAP machine.  He has never been told that what he suffers from today is related to service.  He indicated that he did not seek treatment for this until after 2000 when he sought treatment for his various other conditions.  Testimony at 16-17.

Based on a review of the foregoing the Board finds that service connection is not warranted for a sleep apnea disorder.  There is no evidence whatsoever of any sleep problems diagnosed, treated or complained of in the service.  His reports of medical history for both entrance and separation examinations repeatedly were negative for sleep issues.  Sleep apnea was not shown or treated until years after service.  

There is no evidence of a diagnosis of, or findings consistent with sleep apnea until August 2006.  While the Veteran reports that he snored a good deal during service,  he is not competent to diagnose the snoring as sleep apnea.  The Veteran, as a lay person is competent to report as to the nature, severity and frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 465,474 (1994).  He is not shown to be competent to provide a medical nexus opinion or medical diagnosis.  As far as his contentions of symptoms in service, and continuity of symptoms from service, his credibility is adversely affected by the lack of medical evidence of any sleep apnea for years after service, as well as the contradictory statement of time of onset made in his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

The preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 


ORDER

Service connection for hypertension is denied.  

Service connection for a spine/back disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for pes planus is denied.  

Service connection for sleep apnea is denied.  


REMAND

The Board finds that remand is necessary to afford proper adjudication of the remaining issues of entitlement to service connection for a psychiatric disorder and for entitlement to an increased (compensable) rating for hearing loss.

With regards to the hearing loss, the Veteran claims his hearing loss is more severe than currently evaluated.  The Board finds it is necessary to remand this matter, as he has alleged at his November 2011 Travel Board hearing that he believes his hearing has worsened since he was last examined in January 2010, two years ago.  Testimony at 4.  See Proscelle v. Derwinski 2 Vet. App. 629, (1992).  There were also questions raised at the hearing as to whether the January 2010 examination truly showed the accurate readings for his hearing loss, given that the hearing loss had been shown to be more severe in earlier evaluations.  

With regard to the claim for service connection for a psychiatric disorder, there is a question as to whether the service treatment records currently obtained are complete.  Of note, the July 1985 separation (chapter 14) examination showed that he was marked "abnormal" on a psychiatric basis, with a notation indicating that the certificate of psychiatric report of mental status evaluation must be attached to this report of medical examination prior to separation under AR 635-200, Chapter 14.  Despite this note, there is no such separate psychiatric report contained among the service treatment records.  An attempt should be made to find the report of mental status evaluation.

In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claims in a case where service treatment records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service treatment records have been destroyed or lost, the Board has a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service treatment records are missing.  A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations. VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records (specifically this separate psychiatric report that was to be attached to his separation examination) cannot be located, the AOJ must take necessary steps to identify and obtain alternate records for the appellant and provide notification to the Veteran of such alternate records.
In view of the need to further develop his claims, the Veteran should also be contacted to clarify whether he continues to receive treatment for these claimed disorders.  

Furthermore even if additional development fails to obtain this apparently missing service treatment record, or alternate records pertaining to his mental condition prior to discharge from active service, the Board finds that a VA examination is necessary to ascertain the nature and etiology of the Veteran's claimed psychiatric disorder, to include consideration of the apparent abnormal psychiatric condition noted on the Chapter 14 separation examination in July 1985.  

Furthermore, the Veteran in his November 2011 hearing testimony appears to be alleging that he has a psychiatric disorder that is due to his physical disabilities, in essence raising a claim for secondary service connection.  Testimony p. 18.  Currently, his lone service connected disabilities are his hearing loss and a right knee patellofemoral syndrome.  Thus examination should consider whether these service connected disabilities are causing or aggravating a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the July 1985 Report of Medical Examination (specifically Box 42 and Box 73) and take appropriate steps to secure the certificate of psychiatric report of mental status evaluation for the July 1985 Chapter 14 separation examination, or alternative records pertaining to the Veteran's psychiatric condition through official channels including the NPRC or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29, if so warranted.  Any and all records obtained should be associated with the claims file.  If there are no records, the AOJ should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  Thereafter, only if the above development reveals that complete service treatment records (shown to be the certificate of psychiatric report of mental status evaluation) continue to be unavailable, the AOJ must ensure that all notification and development necessary to comply with 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) is fully satisfied.  In particular, VA must send the Veteran a corrective notice, that includes notice of the unavailability of complete service department records and an explanation of alternate forms of evidence, such as lay testimony, etc. as set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993), that the Veteran can submit in support of his claim.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as specifically affecting the issue on appeal.

3.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for a psychiatric disorder since service and his hearing loss since January 2010.  After securing the necessary release(s), the AOJ should attempt to obtain copies of these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

4.  Following completion of the above, the AOJ should schedule the veteran for a VA psychiatric disorders examination to determine the nature and likely etiology of his claimed psychiatric disorder(s).  The examination must be conducted by the appropriate specialist.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed.  All manifestations of current disability should be described in detail.  The examiner should address the following:  

(a) Does the veteran have any current, chronic psychiatric disability or disabilities?  

(b) If so, is it at least as likely as not that any currently diagnosed psychiatric disability began in service, is due to a preexisting disorder that was aggravated by service, or is due to a psychosis that became manifest to a compensable degree within one year of service?  

(c)  If any psychiatric disability did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected right knee patellofemoral syndrome and/or hearing loss disabilities.   

In answering these questions, the examiner must consider all service treatment records, which include the July 1985 chapter 14 separation examination's notation that the Veteran's psychiatric examination was abnormal and that further evaluation was to be done and attached to the separation examination.  Any additional service treatment records obtained that include the psychiatric evaluation should also be addressed.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which may be provided by the Veteran regarding his psychiatric complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

5.  After completion of #1-3, the AOJ should schedule the Veteran for a VA examination(s) to determine the nature and severity of his service- connected bilateral hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz . The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed. If the requested medical opinion cannot be given, the examiner should state the reason why. 

6.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


